Citation Nr: 1712746	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral ankle disability, to include residuals of bilateral stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel






INTRODUCTION

The Veteran was in active service from July 2004 to July 2008.  He was in the Marines and served in the Persian Gulf.  The Veteran earned the Combat Action Ribbon in Iraq and the Iraq Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veteran Affairs (VA) Cleveland Regional Office (RO) in Ohio.  This matter was previously before the Board in August 2013 and April 2016.  The Board remanded the claim in August 2013 and again in April 2016 for further development.

The Board notes the Veteran initially filed a claim for bilateral ankle condition in May 2008 and later filed a new claim for bilateral stress fractures in February 2009.  The February 2009 claim arose from the same injury in 2004, as a result this claim is considered part of the May 2008 claim that was in the appeal process at the time of filing.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a bilateral ankle disability.

2.  The medical evidence does not show the presence of arthropathy of the ankle.


CONCLUSION OF LAW

The criteria for service connection a bilateral ankle disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1132, 1137, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.309, 3.317 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.156(a), 3.159. 

The VCAA duty to notify was satisfied by way of  pre-adjudicatory letters the RO sent to the Veteran in July 2008 and February 2009.  These letters informed the Veteran of the information and evidence that was required to substantiate his service connection claim on both a presumptive and direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  No additional notice is required.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran underwent VA examinations in July 2008, March 2009, and January 2014.  The Board requested an addendum opinion which was received in April 2016.  The examiners reviewed the claims file, considered the Veteran's history and provided a rationale for the opinions rendered.  The Board therefore finds the examinations are adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeal.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Service connection may be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  See April 2016 VA examination explaining that arthropathy is a type of joint disease or arthritis.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For a chronic disease such as arthritis, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Additionally, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, presumptive service connection for a qualifying chronic disability may also be established under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  Id. 

For purposes of 38 C.F.R. § 3.317, a qualifying chronic disability is either: (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) .

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4).

Service Connection for Bilateral Ankle Disability

The Veteran contends he has a current bilateral ankle disability that stems from the bilateral stress fractures he was diagnosed with in 2004.  The Veteran had symptomatic feet and ankles at the onset of his injury.  His feet and ankles were evaluated multiple times as a result of the bilateral stress fracture injury.  The Veteran states he still experiences pain and intermittent swelling in the ankles.


The Board carefully considered whether service connection should be granted under 38 U.S.C.A. § 1117, as the Veteran served in Iraq from August 2005 to March 2006.  He served in Iraq once again in July 2007.  The Veteran was diagnosed with bilateral stress fractures in 2004.  The Veteran therefore does not have an undiagnosed illness under 3.317.  see also Stankevich v. Nicholson, 19 Vet.App. 470, 472 (2006) ("The very essence of an undiagnosed illness is that there is no diagnosis."); Gutierrez, 19 Vet.App. at 10 (stating that a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117") see also Akullian v. Shinseki, 2010 U.S. App. Vet. Claims LEXIS 2328, *14 (U.S. App. Vet. Cl. Dec. 8, 2010); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  The Veteran was seen in July 2004 for swollen ankles for four days.  He had an antalgic gait, tenderness to palpation, positive Thomas test and positive tight hamstrings. The assessment was Achilles bursitis.  The Veteran was seen in August 2004 for a swollen right ankle for 3 weeks along with pain.  Examination reflected positive edema and SLH and antalgic gait along with tenderness to palpation.  The assessment was Achilles tendonitis, pes planus and 1st degree ankle strain and x-rays were ordered.  X-rays in August 2004 described a transverse band of density paralleling the calcaneal apophyses consistent with a healing stress fracture.  Follow up visits for the right ankle and swollen and painful feet in August and September 2004 reflected a diagnosis of resolving or healing stress fracture.  Accordingly, by history, examination and radiographic studies, the Veteran does not have a medically unexplained chronic multi-symptom illness-rather he had a clearly diagnosed disability of calcaneal stress fractures.  The medical evidence in the record does not currently contain objective signs of an illness present in the Veteran's ankles. 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.


The Veteran has stated that he has bilateral pain and swelling of the ankles.  

He was afforded VA examinations in July 2008.  One VA examiner noted arthropathy of the ankles had its onset in service but also noted that the Veteran had a scheduled joint examination with another examiner.  Clinical examinations of the extremities reflected no edema or cyanosis and the diagnosis was multiple degenerative joint disease complaints but the Veteran did not have significant findings of joint disease at the time.  Another July 2008 VA examination noted his compliant of pain but found no objective pain on examination and x-rays of the ankles were normal.  The diagnosis was bilateral ankle strain.  

Another VA examination was performed in January 2014.  The examiner reviewed the claims file and considered the Veteran's complaints.  The examiner concluded the Veteran had a bilateral ankle sprain that resolved without residual.  X-rays performed in conjunction with the examination reflected no significant bone abnormalities of the ankle joints.  The examiner concluded the Veteran did not currently have a left or right ankle disorder.  The examiner explained that the Veteran was seen 3 times in service for his ankle sprain from July through August 2004 and there were no other service treatment records reflecting a sprain after 2004.  The examiner noted in 2008 the Veteran had a VA examination and in the history section the Veteran recounted bilateral ankle strain and he was diagnosed with ankle strain on that examination.  The examiner noted that examination and x-rays were normal and the symptoms were on the lateral side of the right foot and not the ankle so the condition in the right foot occurred post service and was unrelated to prior ankle injuries. 

The Board remanded the claim in 2016 for clarification as one July 2008 examiner noted "arthropathy" but other x-rays at that time were normal.

In an April 2016 addendum opinion, the examiner concluded that it was unclear whether the July 2008 and March 2009 diagnoses were characterizations of the Veteran's 2004 injury or a current condition.  The most recent VA examination determined the Veteran did not have a current left or right ankle disorder.  The VA examiner conducted x-rays of the Veteran's left and right ankle.  The x-ray results did not show any evidence of fracture, dislocation, or osteoarthritic change.  There was no pain noted during motion testing.  In the January 2014 physical exam, the examiner noted the Veteran's right foot was symptomatic during the exam.  But, he opined that the condition was not related to the stress fractures the Veteran experienced in 2004.  The examiner specifically pointed out the symptoms were located on the side of the foot.  The Veteran's 2004 injury involved the calcaneus as noted in the STRs.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

The Board finds the January 2014 VA examination results and April 2016 addendum opinion the most probative.  The examiner physically examined the Veteran, reviewed a recent x-ray report, and commented on previous VA examinations.  The Board notes that it carefully considered the Veteran's statements in support of his claim and symptoms he reported to VA examiners but finds medical evidence is necessary to diagnose an ankle disability.  The Veteran's lay statements alone cannot be accepted as competent medical evidence.

While the July 2008 examination noted arthropathy, it provided no rationale for concluding with this diagnosis nor did it cite to clinical or radiological findings to support such a diagnosis.  It is unclear what the physician used to conclude arthropathy was present in the ankles.  In fact the VA examination of the joints that occurred the same month indicated the x-rays were normal.  A medical opinion is inadequate when it unsupported by medical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has a disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board finds the Veteran is competent to report symptoms of pain and swelling in the ankles.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In the February 2009 Notice of Disagreement, the Veteran indicated he still experienced severe pain and stiffness in his ankles after being on his feet for any period of time.  The Veteran also stated his ankles swell regularly which he treats with ice.  In the subjective notes of the March 2009 examination pain, weakness, or fatigability of the feet were symptoms listed.  On his January 2010 VA-9 form, the Veteran stated he still experienced extreme pain.  However, arthritis or arthropathy of the ankles is a complex condition that requires a knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing to render a diagnosis.  Accordingly, the Veteran has not demonstrated he has the requisite medical knowledge to diagnose an ankle disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Without a pathology to which the symptoms can be attributed, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  

The Board finds the preponderance of the evidence is against the claim and the claim must be denied. 


ORDER

Entitlement to service connection for bilateral ankle disability, to include residuals of bilateral stress fractures is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


